       Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 1 of 28




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                        CIVIL ACTION NO. 19-12427

                    C.D., by and through her PARENTS
                    and NEXT FRIENDS, M.D. and P.D.,
                     and M.D. and P.D., for themselves

                                       v.

                  NATICK PUBLIC SCHOOL DISTRICT;
              TIMOTHY M. LUFF, Assistant Superintendent,
                 Natick Public School District; BARBARA
               MOLINARI-BATES, Evaluation Team Leader,
              Natick Public School District; and BUREAU OF
                    SPECIAL EDUCATION APPEALS

                  MEMORANDUM AND ORDER ON
             CROSS-MOTIONS FOR SUMMARY JUDGMENT


                             December 22, 2020
STEARNS, D.J.

      Plaintiffs C.D., by and through her parents and next friends, M.D. and

P.D.; and M.D. and P.D. (Parents) filed the instant action seeking judicial

review of an administrative decision of the Massachusetts Bureau of Special

Education (BSEA). Specifically, they appeal the portion of the BSEA decision

determining that (1) Natick Public School District and two of its employees,

Assistant Superintendent for Student Services Timothy Luff and Evaluation

Team Leader Barbara Molinari-Bates, acting in their official capacities

(collectively, Natick) did not impede Parents’ ability to participate in several
         Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 2 of 28




meetings regarding C.D.’s education, and (2) that the Individual Education

Plans (IEPs) proposed by Natick for the 2016-2017 through 2018-2019

school years were reasonably calculated to provide C.D. a free and

appropriate public education (FAPE) in the least restrictive environment

(LRE), as required by the Individuals with Disabilities Education Act (IDEA),

20 U.S.C. § 1400, et seq., and Mass. Gen. Laws ch. 71B (Chapter 71B). Natick

cross-appeals the portion of the BSEA decision determining that plaintiffs

are entitled to tuition reimbursement for private school placement during

the 2015-2016 school year given Natick’s failure to propose an IEP or

conduct a Team 1 meeting for that year.

     Plaintiffs and Natick move for summary judgment on their respective

appeals.2     BSEA opposes their motions and seeks entry of summary


     1  Natick conducts Team meetings to discuss and develop IEPs for
students with intellectual disabilities. In C.D.’s case, the “Team” attending
the meetings typically consisted of Parents, Barbara Molinari-Bates
(Evaluation Team Leader), Katie Brown (Transition Coordinator), Erin
Miller (Assistant Direct of Student Services), Sara Karian (Speech/Language
Pathologist), Timothy Luff (Assistant Superintendent for Student Services),
Alisia St. Florian (Attorney for Natick), and Laurie Martucci (Attorney for
Parents and C.D.). See, e.g., A.R. at 1197, 1454, 1795, 1800. Occasionally,
special education and general education teachers, C.D. herself, or specialists
in particular areas of evaluation would also participate.

     2   Natick also cross-moves for summary judgment on plaintiffs’ appeal.


                                       2
       Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 3 of 28




judgment in its favor.     For the following reasons, the court will deny

plaintiffs’ and Natick’s motions for summary judgment and enter judgment

affirming the BSEA decision.

                              BACKGROUND

      C.D. is a friendly, cheerful, and hardworking young woman with a

borderline intellectual disability and deficits in receptive and expressive

language. The parties do not dispute that she qualified as a student with

learning disabilities eligible for special education and related services under

the IDEA and Chapter 71B between June of 2015 and March of 2019.

Educational History Prior to the 2015-2016 School Year

      C.D. attended public school in Natick through the 2008-2009 school

year (fifth grade) pursuant to IEPs proposed by Natick and at least partially

accepted by Parents. In 2009, however, Parents rejected Natick’s proposed

IEP for the 2009-2010 school year (sixth grade), which would have placed

C.D. in a substantially segregated ACCESS program for her academic classes.

They instead enrolled C.D. in Christa McAuliffe Regional Charter Public

Middle School (McAuliffe), where she could attend at least some of her

classes integrated with general education students.        C.D. remained at

McAuliffe through the 2011-2012 school year (eighth grade).


                                      3
          Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 4 of 28




      Following C.D.’s graduation from McAuliffe in June of 2012, Parents

requested an IEP from Natick for the 2012-2013 school year (ninth grade).

Natick again proposed placing C.D. in an ACCESS program for her academic

classes. Parents rejected this proposal and notified Natick of their intent to

unilaterally place C.D. at Learning Prep School (LPS), a “special education

day school which offers specialized instructional services solely to students”

with documented language or learning disabilities.         A.R. at 380.    C.D.

remained at LPS for the 2013-2014 and 2014-2015 school years (tenth and

eleventh grades). During this time, Natick developed several additional IEPs

for C.D., which Parents rejected. 3

2015-2016 School Year

      When C.D.’s IEP for the 2014-2015 school year expired on June 13,

2015, Natick failed to propose any replacement, leaving C.D. without an IEP

for the 2015-2016 school year (twelfth grade). Parents re-enrolled C.D. in

LPS. They “did not notify Natick of their election to continue [C.D.’s]




      In a previous due process hearing, plaintiffs challenged whether these
      3

IEPs were reasonably calculated to provide C.D. a FAPE in the LRE. The
Hearing Officer, the BSEA, this court, and the First Circuit ruled that they
were. See generally C.D., by & through M.D. v. Natick Pub. Sch. Dist., 924
F.3d 621 (1st Cir. 2019); C.D., by & through M.D. v. Natick Pub. Sch. Dist.,
2018 WL 3510291 (D. Mass. July 20, 2018).

                                        4
         Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 5 of 28




unilateral placement at the Learning Prep School” during this period. A.R.

at 380.

     C.D. followed the standard LPS twelfth-grade curriculum during the

2015-2016 school year. She took and passed courses “in English, History,

Science, Math, Career Education, Consumer Skills and Health.” A.R. at 381.

She also passed the English and science components of the Massachusetts

Comprehensive Assessment System (MCAS). She did not, however, pass the

math component of the MCAS and thus was ineligible for a high school

diploma from the Natick Public School District. 4

September 2016 – September 2017 IEP

     In June of 2016, town administrators “forwarded a list of students

attending private schools at parental expense” to Natick. A.R. at 381. C.D.’s

name was handwritten at the bottom of this list.               Natick school

administrators realized that C.D. did not have an active IEP and determined

that they needed to schedule a Team meeting “ASAP.” A.R. at 1602; see also

A.R. at 620, 816. Natick scheduled the meeting for September 15, 2016 – a


     4  LPS does not award high school diplomas to students unilaterally
placed at LPS by their parents. These students must instead “meet their local
school district’s high school graduation requirements to earn a diploma
issued by the district.” A.R. at 380.


                                       5
          Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 6 of 28




date falling after the beginning of the 2016-2017 school year — citing an

alleged policy against scheduling Team meetings during the summer. At

Parents’ request, Natick subsequently postponed the meeting to September

29, 2016.

      During the meeting, the Team discussed C.D.’s goal of pursuing a

career in cosmetology, which Parents believed would require a high school

diploma. The parties considered several options, including having C.D. audit

college courses at Framingham State or Mass Bay Community College, see

A.R. at 2025-2029, 2043-2044, 2060-2061; filing an appeal with MCAS on

C.D.’s behalf so that she could obtain waiver of the math component, see A.R.

2033-2036; or placing C.D. in the substantially separate ACHIEVE program5

with an online supplement for math,6 see A.R. at 2030-2032, 2039-2048,



      5 ACHIEVE is a post-high school transition program that “focuses on
development of independent skills in daily living, community participating,
and functional academic.” A.R. at 382. The program does not have set
components but instead is tailored to each student to “meet her individual
interests and goals.” Id.

      6 This supplement, called Grad Point, supports students needing
additional instruction in specific areas. In the program, a teacher “set[s] up”
a student-specific curriculum comprising of online tutorials and guides the
student through lessons. A.R. at 2031. Natick proposed that C.D. use Grad
Point to prepare to retake the math component of the MCAS.


                                        6
         Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 7 of 28




2053-2060, 2061-2063. Natick ultimately determined that the third option

would best suit C.D.’s needs 7 and on September 30, 2017, formally proposed

an IEP placing C.D. within in the ACHIEVE program. Parents rejected this

IEP and re-enrolled C.D. at LPS for the 2016-2017 school year.

February 2017 – February 2018 IEP

     C.D. received a series of evaluations 8 in late 2016 and early 2017 in

preparation for her three-year reevaluation meeting with Natick.9 At this

meeting, which occurred on February 14, 2017, the Team discussed the

development of a new IEP.        Natick acknowledged that Parents’ “main

concerns are that [C.D.] pass the math MCAS so that she can obtain a high

school diploma and . . . transition to a post-secondary program,” A.R. at

2104, and reviewed “options for satisfying the math component of the MCAS,


     7 Natick explained that the auditing program would not prepare C.D.
to take the MCAS (even assuming she was eligible to apply, which was not
certain as she was not then enrolled at Natick) and that the MCAS typically
did not grant appeals for students in C.D.’s circumstances. See A.R. at 2029,
2035-2036, 2060-2061.

     8 Mark D’Angelo (Special Education Teacher) and Sara Karian
(Speech/Language Pathologist) evaluated C.D. on behalf of Natick. Steve
Imber (Independent Evaluator and Consultant) and Suzanne Flax
(Independent Speech Therapist) evaluated C.D. on behalf of Parents.

     9 By mutual consent, the parties moved this evaluation up from mid-
2017 to February of 2017.

                                       7
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 8 of 28




options for academic instruction in settings other than the ACHIEVE

program, options for connections with adult disability service agencies for

vocational preparation and internships and options for transitioning [C.D.]

to the ACHIEVE program before the conclusion of the 2016-2017 school

year,” A.R. at 383; see also, e.g., A.R. at 2111-2112, 2135-2137, 2145-2150

(discussing “options for academic instruction in settings other than the

ACHIEVE program”); A.R. at 2113-2125, 2128-2130 (discussing “options for

satisfying the math component of the MCAS”); A.R. at 2125-2127, 2130-2135,

2138-2145 (discussing “options for connections with adult disability service

agencies for vocational preparation and internships and options for

transitioning [C.D.] to the ACHIEVE program before the conclusion of the

2016-2017 school year”). Natick ultimately proposed an IEP that would

place C.D. in the ACHIEVE program and provide her with additional

instruction in math through Grad Point and in-person MCAS prep classes.

Parents rejected this IEP on March 17, 2017.

May 2017 – May 2018 IEP

     Because C.D. was set to complete the LPS post-graduate experience

before the end of the Natick school year, Parents emailed Natick on April 10,

2017, stating that they “ha[d] decided to re-enroll [C.D.] in Natick Public


                                     8
       Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 9 of 28




School District” for the remainder of the 2016-2017 school year and the

summer. A.R. at 1605. In anticipation of C.D.’s re-enrollment, the Team met

on May 10, 2017, to develop an IEP. During this meeting, the Team discussed

“general education math curriculum and courses, math MCAS preparation

classes and tutoring, MCAS appeal procedures,” Extended School Year

services, “connections with adult disability service agencies, alternate

vocational public school programs, possible job placement sites through the

ACHIEVE program[,] and procedures necessary for reenrollment in Natick

and placement in the ACHIEVE program.”10 A.R. at 384; see also A.R. at

2185-2211 (discussing “general education math curriculum and courses” and

“MCAS appeal procedures”); A.R. at 2214-2218 (discussing Extended School

Year services); A.R. at 2212-2213, 2218-2223 (discussing “math MCAS

preparation classes and tutoring”); A.R. at 2225-2240 (discussing

“connections with adult disability service agencies, alternate vocational




      10For example, when Parents expressed the desire to pursue an MCAS
appeal, Natick explained their options at length. And when the parties
agreed that a portfolio appeal, which involved “submit[ting] a portfolio of the
student’s current and/or punitive work in [the] content area of the appeal,”
A.R. at 2194, was the only viable option for C.D., Natick explained why LPS,
rather than Natick, would need to make the requisite filings on C.D.’s behalf.

                                      9
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 10 of 28




public school programs, [and] possible job placement sites through the

ACHIEVE program”).

     Natick ultimately proposed an IEP placing C.D. in the ACHIEVE

program for the remainder of the 2016-2017 school year and the upcoming

2017-2018 school year and placing her in the Extended School Year (ESY)

program for the summer. Natick further indicated that it would provide one-

on-one, in-person math tutoring for C.D. Parents rejected this IEP on June

11, 2017. Sixteen days later, they filed an appeal with the BSEA.

October 2017 – October 2018 IEP

     Following a pre-hearing conference before the BSEA on August 7, 2017,

the parties agreed to place C.D. in the ACHIEVE program for an extended

evaluation. During this evaluation, a Natick employee emailed Parents about

Cosmix, a cosmetology training program which did not require a high school

degree and could lead to state licensure. A.R. at 1598. Parents decided to

enroll C.D. in this program full-time, and C.D. began attending Cosmix four

days a week and the ACHIEVE program one day a week. 11




     11 The extended evaluation period for the ACHIEVE program had not
yet concluded when C.D. enrolled in, and began attending, the Cosmix
training program full-time.

                                     10
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 11 of 28




     The Team met on October 31, 2017, to discuss C.D.’s extended

evaluation placement. Parents requested an IEP that would allow C.D. to

attend ACHIEVE one day a week and the Cosmix training program the

remaining four days. Natick indicated that it could not include Cosmix

attendance in any IEP because Cosmix was a “separate entity” that Natick

could not monitor and its training program was not designed to “address

goals and services on an IEP.” A.R. at 1916, 1921. Natick ultimately proposed

an IEP that would place C.D. in the ACHIEVE program five days a week.

     On December 2, 2017, Parents partially accepted the IEP. They agreed

to have C.D. attend ACHIEVE on Fridays, receive one-on-one MCAS

tutoring, and receive certain vocational and speech and language services.

Parents rejected the remainder of the IEP.

February 2018 – February 2019 IEP

     On February 6, 2018, the Team met for an annual review. Parents

again requested an IEP that would place C.D. at the Cosmix training program

four days a week and ACHIEVE one day a week. Natick rejected this request

for the reasons discussed in the prior meeting and proposed an IEP placing

C.D. in the ACHIEVE program five days a week and giving her one-on-one




                                     11
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 12 of 28




math tutoring and the previously-accepted vocational and speech and

language services.

      Parents rejected the proposed IEP, and in March of 2018, C.D. stopped

attending the ACHIEVE program (even on Fridays) or receiving one-on-one

math tutoring. She continued to receive a handful of other services from

Natick, including job placement at a spa, for the following months. These

services ended, however, in May of 2018.

February 2019 – March 2019 IEP

      C.D. remained eligible for special educational services until March of

2019, when she turned 22. Because her prior IEP expired on February 5,

2019, Parents and Natick agreed in December of 2018 “that Natick would

offer an extension of an identical IEP to cover the time between” the

expiration and C.D.’s birthday. A.R. at 388. On January 10, 2019, Parents

rejected this IEP.

BSEA Decision

      C.D. and Parents challenged all IEPs developed between 2015 and 2019

in their appeal with BSEA. After conducting a hearing on the matter, the

Hearing Officer determined that plaintiffs had not met their burden of

establishing “that the IEPs Natick developed for [C.D.] between 2016-2019


                                    12
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 13 of 28




did not provide her reasonable access to a free appropriate public education.”

Id. Instead, she found “that the Natick Teams from September 2016 through

May 2018 were appropriately composed, responsive to Parental concerns

and participation, and resulted in IEPs that reflected both Parental service

requests and best available educational practice for” C.D. Id. In reaching

this conclusion, the Hearing Officer declined to credit the testimony of

Parents or their witnesses, Steve Imber and Suzanne Flax, whom she

believed had “operated over many years more as family advocates than as

dispassionate expert evaluators.” Id. She also rejected the suggestion that

Natick had prevented Parents from meaningfully participating in Team

meetings, noting Natick had engaged in active discussion with Parents and

had incorporated the written recommendations of their evaluators (Dr.

Imber and Ms. Flax) in proposed IEPs.

      The Hearing Officer did, however, determine that plaintiffs had met

their burden as to the 2015-2016 school year, in which Natick failed to

provide any IEP for C.D. The Hearing Officer noted that, although plaintiffs

did not make any showing that C.D. “suffered any educational harm as a

result of Natick’s failure to propose a 2015-2016 IEP,” the “failure to produce

an IEP is so significant and fundamental a procedural misstep that some


                                      13
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 14 of 28




remedy” was justified. A.R. at 390. She determined that the appropriate

remedy was “reimbursement for private school tuition for a full school year,”

explaining that this penalty would account for the significance of the

procedural violation while also accommodating the unintentional nature of

the lapse and the fact that C.D. did not suffer any tangible harm. A.R. at 391.

                               DISCUSSION

Statutory Framework

      “A state receiving federal funds under the IDEA must offer every

disabled child within its jurisdiction a FAPE in the least restrictive

environment possible.” Sebastian M. v. King Philip Reg’l Sch. Dist., 685

F.3d 79, 84 (1st Cir. 2012); see also Mass. Gen. Laws ch. 71B, § 3 (imposing

a requirement at the state level that a child with special needs receive a

FAPE). “A FAPE comprises special education and related services – both

instruction tailored to meet a child’s unique needs and sufficient supportive

services to permit the child to benefit from that instruction.” C.D. by &

through M.D., 924 F.3d at 624 (internal quotation marks omitted), quoting

Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743, 748-749 (2017); see also 20

U.S.C. § 1401(9). “The primary vehicle for delivery of a FAPE is an IEP.”

Sebastian M., 685 F.3d at 84 (internal quotation marks omitted), quoting


                                      14
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 15 of 28




D.B. ex rel. Elizabeth B. v. Esposito, 675 F.3d 26, 34 (1st Cir. 2012). In

Endrew F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988 (2017), the

Supreme Court held that an IEP delivers a FAPE if it offers services

“reasonably calculated to enable a child to make progress appropriate in light

of the child’s circumstances.” Id. at 999; see also id. at 1001.

      A parent dissatisfied with the IEP proposed by a public school system

“may demand an administrative due process hearing before a designated

state educational agency,” here, the BSEA. Sebastian M., 685 F.3d at 84,

citing 20 U.S.C. § 1415(f). “From there, an appeal of the administrative

hearing officer’s final decision may be taken to either a federal or state court

of competent jurisdiction.” Id., citing § 1415(i)(2)(A).

Standard of Review

      “In reviewing the hearing officer’s decision, the district court is tasked

with [independently] determining the IEP’s appropriateness on the basis of

the preponderance of the evidence.” Lessard v. Wilton Lyndeborough Coop.

Sch. Dist., 518 F.3d 18, 24 (1st Cir. 2008); see also D.B., 675 F.3d at 35-36

(“[A] district court reviews the administrative record, which may be

supplemented by additional evidence from the parties, and makes an

independent ruling based on the preponderance of the evidence.” (alteration


                                      15
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 16 of 28




in original)), quoting Lt. T.B. ex rel. N.B. v. Warwick Sch. Comm., 361 F.3d

80, 83 (1st Cir. 2004). However, the court’s independence “is tempered by

the requirement that the court give due weight to the hearing officer’s

findings.” D.B., 675 F.3d at 36 (omitted quotation marks in original),

quoting Lt. T.B. ex rel. N.B., 361 F.3d at 83; see also Sebastian M., 685 F.3d

at 85 (noting that “judicial review in IDEA cases” is, in effect, “a bench trial

based on a stipulated record,” but one in which the court “must nevertheless

give due deference to the findings of the administrative hearing officer”

(internal quotation marks and citations omitted)). “As a result, a district

court’s review ‘falls somewhere between the highly deferential clear-error

standard and the non-deferential de novo standard.’” D.B., 675 F.3d at 36,

quoting Lessard, 518 F.3d at 24.

      In the context of a motion for summary judgment, because “the

procedure is in substance an appeal from an administrative determination,”

see Capistrano Unified Sch. Dist. v. Wartenberg, 59 F.3d 884, 892 (9th Cir.

1995); see also Sebastian M., 685 F.3d at 85, citing Capistrano, 59 F.3d at

892, “the non-moving party is not entitled to the usual inferences in its

favor,” Sebastian M., 685 F.3d at 84-85.




                                      16
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 17 of 28




Natick’s Motion for Summary Judgment

      In its motion for summary judgment, Natick seeks reversal of the

portion of BSEA’s order requiring it to reimburse Parents for tuition at LPS

for the 2015-2016 school year. For the following reasons, the court denies its

request and enters judgment affirming the BSEA decision.

      Natick first argues for reversal on the grounds that any award of

reimbursement was inappropriate where the Hearing Officer expressly

found that C.D. did not suffer educational harm. But nothing in the language

of the IDEA indicates that educational harm is a prerequisite for any award

of tuition reimbursement. Indeed, the only qualification dictated by the

statue appears to be that the hearing officer determine that the school district

denied the child a FAPE. See 20 U.S.C. § 1412(a)(10)(C); see also Forest

Grove Sch. Dist. v. T.A., 557 U.S. 230, 241 (2009) (noting that “Clause (i)’s

safe harbor explicitly bars reimbursement only when a school district makes

a FAPE available by correctly identifying a child as having a disability and

proposing an IEP adequate to meet the child’s needs”). The Hearing Officer

made the requisite finding here, and the court agrees on the merits that the

failure to schedule a Team meeting or propose an IEP was a sufficiently

significant procedural violation, even in the absence of demonstrable


                                      17
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 18 of 28




educational harm, that it had the effect of denying C.D. a FAPE.12 Cf. MM ex

rel. DM v. Sch. Dist. of Greenville Cty., 303 F.3d 523, 534 (4th Cir. 2002)

(declining to find that the failure to provide a formal IEP amounted to denial

of a FAPE where the school had attempted to provide a FAPE by conducting

two Team meetings in which “her parents had a full opportunity to


      12 To the extent Natick asserts that its failure to propose an IEP or
schedule a Team meeting did not “seriously hamper[] the parents’
opportunity to participate in the formulation process,” Defs.’ Mot. at 11 (Dkt.
# 39), the court disagrees. As the Hearing Officer noted, “[p]arent
participation in” Team meetings and “in the development of an IEP is a
fundamental procedural guarantee of the IDEA.” A.R. at 390; see also Forest
Grove, 557 U.S. at 238-239 (“[W]hen a child requires special-education
services, a school district’s failure to propose an IEP of any kind is at least as
serious a violation of its responsibilities under IDEA as a failure to provide
an adequate IEP.”) And although it appears that Parents had, in general,
obstructed Natick’s attempts to provide C.D. with a FAPE, the burden to
review the IEP annually falls on the school, and there is no evidence that
Parents specifically acted to prevent Natick from proposing a new IEP or
scheduling a Team meeting during the relevant period. Cf. Pachl ex rel. Pachl
v. Seagren, 373 F. Supp. 2d 969, 977-978 (D. Minn. 2005) (declining to find
that a procedural violation amounted to denial of a FAPE where the school
offered to meet with the child’s parents to develop an IEP and the parents
categorically refused its offer). To the contrary, the record indicates that
Parents were active participants in all Team meetings held prior to and after
the 2015-2016 school year and thus presumably would have chosen to
participate in a Team meeting for the 2015-2016 school year, if given the
opportunity. The court accordingly agrees with the BSEA that Natick’s
procedural missteps “impeded the Parents’ ability to participate
meaningfully in educational planning” for C.D. for the 2015-2016 school year
and consequently denied her a FAPE.                  A.R. at 390; see also
§ 1415(f)(3)(E)(ii).


                                       18
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 19 of 28




participate in the development of” an IEP and parents had refused to

cooperate). Consequently, the court declines to reverse the award.

      Natick next contends that, because plaintiffs did not inform Natick of

their unilateral decision to re-enroll C.D. in LPS, plaintiffs should not, as a

matter of equity, have been awarded damages.            The relevant statutory

provision, however, does not require a hearing officer to reduce an award if

a child’s parents fail to give the requisite notice of private placement. See

§ 1412(a)(10)(C)(iii)(I)(bb). It merely provides that a hearing officer “may”

reduce (or deny) the award on such grounds. And here, the Hearing Officer

expressly considered Parents’ failure to provide notice – and certain related

factors, e.g., Natick’s general responsiveness to Parents’ communications

and the fact that “Parents’ hands were not entirely clean during the pertinent

period,” A.R. at 391 – before finding that the balance of equities supported

awarding tuition reimbursement to plaintiffs for the 2015-2016 school year

without    reduction.      The    court     agrees   with   her   well-reasoned

determinations 13 and accordingly declines to reverse the award of tuition

reimbursement.


      13In doing so, the court rejects plaintiffs’ suggestion that the Hearing
Officer erred in her consideration of certain equitable factors. First, as to the
stay-put provision, plaintiffs have not sufficiently explained why the

                                       19
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 20 of 28




Plaintiffs’ Motion for Summary Judgment

      Plaintiffs raise several challenges to the IEPs developed between the

2016-2017 and 2019-2019 school years. 14 The court sorts these challenges


operative placement would not be the ACCESS program, nor have they cited
any legal support for their position that the “pendency” of the proceedings
under § 1415(j) would not include the timeframe for an appeal. See Vallejo
Piedrahita v. Mukasey, 524 F.3d 142, 144 (1st Cir. 2008) (“It is well settled
that issues adverted to on appeal in a perfunctory manner, unaccompanied
by some developed argumentation, are deemed to have been abandoned.”
(internal quotation marks and citations omitted)). Second, as to the lack of
notice, even assuming arguendo no notice was required here (which the
court doubts), the Hearing Officer’s consideration of this factor would be
harmless where she did not actually reduce the award of tuition
reimbursement under § 1412(a)(10)(C)(iii)(I)(bb), but instead merely
declined to award further relief.

      14 At the outset, the court rejects plaintiffs’ promissory estoppel and
retaliation claims. The promissory estoppel claim is premised on an email
Brown sent to Parents stating that she “thought” C.D. could participate in
both Cosmix and ACHIEVE if the school was flexible. A.R. at 1598. Even
assuming a promissory estoppel claim could lie against Natick for this email,
that claim would fail because the language within the email is too ambiguous
to constitute an enforceable promise and no reasonable person would have
relied on it. See Neuhoff v. Marvin Lumber & Cedar Co., 370 F.3d 197, 204
(1st Cir. 2004). The retaliation claim is premised on Natick employees
allegedly acting in bad faith and with deliberate indifference to C.D.’s rights
by waiting until September of 2016 to conduct a Team meeting despite
realizing that she lacked an IEP in June of 2016. The relevant employees,
however, testified that the meeting was delayed pursuant to the school’s
usual practice of not scheduling meetings during the summer (i.e., not
because of bad faith), and plaintiffs do not offer any convincing evidence to
the contrary. The claim accordingly fails for lack of evidentiary support.


                                      20
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 21 of 28




into three general categories. First, plaintiffs argue that the Hearing Officer

erred in determining that Natick had not prevented Parents from

meaningfully participating in the creation of these IEPs during Team

meetings. Second, they contend that these IEPs did not provide C.D. a FAPE

in the LRE. Third, they assert that the Hearing Officer erred in crediting

Natick’s witnesses over plaintiffs’ witnesses.

   1. Meaningful Participation

      Plaintiffs suggest that Natick denied Parents their right to

meaningfully participate in the development of the IEP by predetermining

C.D.’s placement and goals prior to the relevant IEPs meetings. 15 The record,

however, reveals that Parents had ample opportunity to contribute during

Team meetings and that Natick carefully considered their concerns before

drafting the relevant IEPs. In the September 29, 2016, Team meeting, for

example, Natick acknowledged C.D.’s desire to pursue a career in

cosmetology and discussed various options at length with Parents (including

auditing courses at Framingham State or Mass Bay Community College or


      15 Although plaintiffs cursorily reference all IEP meetings occurring
between the 2016-2017 and 2018-2019 school years, they focus the substance
of their argument solely on the September 29, 2016, Team meeting. The
court thus finds plaintiffs’ claims with respect to the other Team meetings
waived as insufficiently developed. See Vallejo Piedrahita, 524 F.3d at 144.

                                      21
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 22 of 28




filing an appeal with MCAS) before concluding that placement in the

ACHIEVE program with supplemental math instruction would best suit

C.D.’s needs.16 Cf. Deal v. Hamilton Cty. Bd. of Educ., 392 F.3d 840, 858

(6th Cir. 2004) (finding predetermination where, inter alia, “the School

System steadfastly refused even to discuss the possibility of providing an

ABA program” with the parents, despite “impressive results”). That Natick

ultimately opted to propose the program it had envisioned for C.D. prior to

the September meeting does not, standing alone, indicate that it failed to

consider other options.

      The court also finds it significant that, in subsequent Team meetings,

Natick altered its IEP proposals to accommodate Parents’ concerns



      16 That discussion included a cogent explanation of why the other
options would not meet C.D.’s needs. For example, Natick explained that
auditing classes would not help C.D. prepare for the math MCAS and that, in
any event, C.D. would need to enroll as a student in the school district before
she could apply for the relevant programs. Natick also explained that C.D.
did not meet the typical requirements for a successful MCAS appeal. And in
future meetings, it elaborated further on this point, noting that, even if C.D.
met the requirements, Natick could not file an appeal on her behalf because
C.D. was not enrolled in the school district and Natick did not have the
requisite documentation. See also 603 CMR 30.05(2)(a) (noting that “[a]
performance appeal on behalf of a student,” like C.D., who is “enrolled in a
public education program that is not part of a school district” shall be filed
by “the administrator of the school or program who is equivalent to the
superintendent of schools”).

                                      22
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 23 of 28




regarding the math MCAS. For example, in February of 2017, Natick offered

to allow C.D. to attend in-person MCAS prep classes in the weeks leading up

to the May test date; and in May of 2017, Natick offered to provide C.D. with

in-person, one-on-one tutoring in math. That Natick added further math

instruction to its IEP proposals over time indicates that it was actively

striving to incorporate Parents’ desires and had not predetermined the

outcome at any given IEP meeting.

  2. IEP Appropriateness

     As a preliminary matter, the court rejects plaintiffs’ suggestion that the

Hearing Officer applied an incorrect legal standard in determining whether

the September 2016 – September 2017 IEP offered C.D. a FAPE. 17 Even

assuming a goal of remediation is inconsistent with meaningful educational

progress – a matter about which the court is not convinced – the mention, in

a single sentence, that the IEP was designed to “provide special education

services in areas identified by her evaluators, teachers and vocational

supervisors as needing remediation,” A.R. at 391 (emphasis added), would



     17 Because plaintiffs focus their legal standard argument solely on the
September 2016 – September 2017 IEP, plaintiffs have waived any argument
that the Hearing Officer applied an incorrect legal standard in her discussion
of the other IEPs. See Vallejo Piedrahita, 524 F.3d at 144.

                                     23
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 24 of 28




not negate the substance of the Hearing Officer’s FAPE analysis, which

properly focused on whether the IEP would provide C.D. with meaningful

development in several areas, including her “functional academic and

communication skills, activity of daily living instruction, vocational

preparation and social pragmatics,” A.R. at 392. The Hearing Officer’s

ultimate finding, moreover – that the services proposed for C.D. “were

appropriate to address her identified special learning needs, her

demonstrated potential, and her individual circumstances” and were

“reasonably calculated to ensure that [C.D.] would derive a meaningful

educational benefit, and make measureable [sic] educational progress,” A.R.

at 392-393 – aligned with the legal standard set forth in Endrew F.

     As to the contents of the IEPs, the court agrees with the Hearing Officer

that they provided C.D. with a FAPE in the LRE. First, the court determines

that the September 2016 – September 2017 IEP adequately addressed and

accounted for C.D.’s performance levels and potential.18 Natick solicited




     18 Because plaintiffs focus their tailoring argument solely on the
September 2016 – September 2017 IEP, they have waived any argument of
inadequate tailoring as to the other IEPs. See Vallejo Piedrahita, 524 F.3d
at 144.


                                     24
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 25 of 28




information from Parents and LPS19 regarding C.D.’s academic achievement,

functioning, and future goals prior to the September 29, 2016 Team meeting,

and it accommodated this information in its proposal by, e.g., offering

supplemental math instruction to help C.D. pass the MCAS and vocational

and speech and language services designed to improve C.D.’s performance in

areas identified as needing improvement (such as problem solving).20

Second, the court determines that the services proposed in C.D.’s IEPs were

reasonably calculated to ease C.D.’s transition into the community and help

her pass the math MCAS. 21 The focus of the ACHIEVE program is the


     19 Although plaintiffs assert that Natick did not request any transcripts
from LPS until two days prior to the February 14, 2017 Team meeting, the
record indicates that Natick merely requested updated transcripts at this
time and that it already had most of C.D.’s transcripts from LPS.

     20  It also made provisions for further evaluations that would build on
this information. For example, Natick proposed moving up C.D.’s three-year
evaluation from mid-2017 to the fall of 2016 and having evaluators “conduct
a formal observation” of C.D. at LPS. A.R. at 2050.

     21   In finding that the services in Natick’s IEPs were reasonably
calculated to help C.D. pass the math MCAS, the court does not mean to
imply that any such educational benefit was required. The Hearing Officer
noted that “none of the evaluators recommended [targeted math instruction]
for a 19 year old whose standardized math achievement scores fell at the first
percentile” – instead, they “recommended concentrating . . . on developing
the functional math skills she would need to move independently in the adult
world such as money and time management” – and plaintiff does not identify
any evidence to the contrary. A.R. at 392.

                                     25
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 26 of 28




“development of independent skills in daily living, community participation,

and functional academics,” A.R. at 382, and from a review of the record, it

appears that Natick consistently proposed vocational and speech and

language services consistent with this focus. For example, it found C.D. a job

at a spa and provided her with one-on-one coaching with specialists. 22 As for

the proposed supplemental math instruction, the court cannot say that the

services offered by Natick were not reasonably calculated to provide C.D. a

meaningful educational benefit. Natick initially proposed that C.D. use Grad

Point, an online educational system that inherently included some measure

of teacher support, to prepare for the math MCAS. And after it became clear

that Parents were not satisfied with this arrangement, Natick proposed

adding other forms of instruction (such as MCAS prep classes or one-on-one

tutoring) in subsequent Team meetings. While it is true, as plaintiffs suggest,

that Natick presumably could have done even more to ensure C.D.’s

academic achievement in math (e.g., providing her with access to a high

school Algebra course), schools are only required to provide services


      22 The court rejects plaintiffs’ argument that the Hearing Officer erred
in failing to consider the absence of a specific transition assessment in her
decision. Natick employees testified that they had all relevant information
and, in any event, had been conducting the requisite assessments on an
ongoing basis, and plaintiffs offer no evidence to the contrary.

                                      26
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 27 of 28




reasonably calculated to provide a meaningful educational benefit, not

services calculated to provide the maximum possible education benefit. See

Endrew F., 137 S. Ct. at 999, 1001. And the court agrees with the Hearing

Officer that Natick’s proposed services met the requisite standard here.

  3. Credibility Determinations

     Finally, the court declines to overturn the Hearing Officer’s credibility

determinations.23 While Parents highlight several reasons why they believe

the Hearing Officer should have credited their witnesses instead of Natick’s

witnesses, a “hearing officer’s credibility determinations are entitled to

particular deference,” Doe ex rel. Doe v. Attleboro Pub. Sch., 960 F. Supp. 2d

286, 294-295 (D. Mass. 2013); see also Sebastian M., 685 F.3d at 86 (“The

valuation of expert testimony is precisely the sort of first-instance

administrative determination that is entitled to judicial deference by the

district court.”), and the administrative record here contains more than

enough evidence to support the Hearing Officer’s findings. As to the finding

that Dr. Imber and Ms. Flax operated “more as family advocates than as



     23 The court also declines to make any adverse inference against Natick
based on the removal of Mark Miller as a witness. Plaintiffs did not object to
his removal during the hearing, nor did they request to reopen their case to
provide supplemental evidence accounting for his absence.

                                     27
      Case 1:19-cv-12427-RGS Document 56 Filed 12/22/20 Page 28 of 28




dispassionate expert evaluators,” A.R. at 388, for example, the record

indicates, inter alia, that Dr. Imber communicated with plaintiffs’ counsel

during witness testimony and that Flax had, on occasion, departed from her

usual practices when it came to evaluating C.D. And as to the finding of

inconsistencies, the record indicates, inter alia, that Flax failed to mention

the purported inadequacies in the ACHIEVE program to Natick at any point

during the Team meetings and that Dr. Imber wavered on appropriate

services for C.D. during his testimony. The court accordingly defers to the

Hearing Officer’s credibility determinations.

                                  ORDER

     For the foregoing reasons, plaintiffs’ and defendants’ motions for

summary judgment are DENIED. The BSEA’s cross-motions for summary

judgment are ALLOWED. The Clerk will enter judgment affirming the BSEA

decision and close the case.

                                   SO ORDERED.

                                   /s/ Richard G. Stearns ____ _____
                                   UNITED STATES DISTRICT JUDGE




                                     28
